             Case 1:16-cv-06964-VSB Document 92 Filed 06/03/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                                                          6/3/2019
                                                          :
SECURITIES AND EXCHANGE                                   :
COMMISSION,                                               :
                                         Plaintiff,       :
                                                          :           16-CV-6964 (VSB)
                           -against-                      :
                                                          :      ORDER AND NOTICE OF
CONTRARIAN PRESS LLC, et al.                              :      INITIAL CONFERENCE
                                         Defendants. :
--------------------------------------------------------- X


VERNON S. BRODERICK, United States District Judge:

        This case has been assigned to me for all purposes. It is hereby:

        ORDERED that counsel for all parties appear for an initial pretrial conference on June

27, 2019 at 11:30 a.m. in Courtroom 518 of the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, New York.

        IT IS FURTHER ORDERED that, by June 20, 2019, the parties submit a joint letter, not

to exceed three (3) pages, providing the following information in separate paragraphs:

        1.       A brief description of the nature of the action and the principal defenses
                 thereto;

        2.       A brief explanation of why jurisdiction and venue lie in this Court. If any
                 party is a corporation, the letter shall state both the place of incorporation
                 and the principal place of business. If any party is a partnership, limited
                 partnership, limited liability company or trust, the letter shall state the
                 citizenship of each of the entity’s members, shareholders, partners and/or
                 trustees;

        3.       A brief description of all contemplated and/or outstanding motions;

        4.       A brief description of any discovery that has already taken place, and/or
                 that which will be necessary for the parties to engage in meaningful
                 settlement negotiations;

        5.       A brief description of prior settlement discussions (without disclosing the
                 parties’ offers or settlement positions) and the prospect of settlement;
              Case 1:16-cv-06964-VSB Document 92 Filed 06/03/19 Page 2 of 2



         6.       The estimated length of trial; and

         7.       Any other information that the parties believe may assist the Court in
                  advancing the case to settlement or trial, including, but not limited to, a
                  description of any dispositive issue or novel issue raised by the case.

         IT IS FURTHER ORDERED that, by June 20, 2019, the parties jointly submit to the

Court a proposed case management plan and scheduling order. A template for the order is

available at http://nysd.uscourts.gov/judge/Broderick. The status letter and the proposed case

management plan should be filed electronically on ECF, consistent with Section 13.1 of the

Court’s Electronic Case Filing (ECF) Rules & Instructions, available at

http://www.nysd.uscourts.gov/ecf/ecf_rules_080113.pdf.

SO ORDERED.

Dated:        June 3, 2019
              New York, New York

                                                        ______________________
                                                        Vernon S. Broderick
                                                        United States District Judge




                                                    2
